Exhibit 10.18

 

PPG INDUSTRIES, INC.

 

OMNIBUS INCENTIVE PLAN

 

Effective April 20, 2006



--------------------------------------------------------------------------------

PPG INDUSTRIES, INC.

 

OMNIBUS INCENTIVE PLAN

 

ARTICLE I

 

PURPOSE AND ADOPTION OF THE PLAN

 

1.01. Purpose. The purposes of the PPG Industries, Inc. Omnibus Incentive Plan
(as amended from time to time, the “Plan”) are to assist the Company and its
Subsidiaries in attracting and retaining highly competent employees, directors
and consultants, to act as an incentive in motivating selected employees,
directors and consultants of the Company and its Subsidiaries to achieve
long-term corporate objectives and to enable certain stock-based and cash-based
incentive awards to qualify as performance-based compensation for purposes of
the tax deduction limitations under Section 162(m) of the Code.

 

1.02. Adoption and Term. The Plan was approved by the Board of Directors of the
Company (the “Board”) on February 16, 2006, and shall become effective April 20,
2006 (the “Effective Date”), if approved by the shareholders of the Company by a
majority of the votes cast in respect thereof at the Company’s 2006 Annual
Meeting of Shareholders, assuming a quorum of shareholders is present at such
meeting. The Plan shall remain in effect until terminated by action of the
Board; provided, however, that no Awards may be granted hereunder after the
tenth anniversary of the Effective Date.

 

ARTICLE II

 

DEFINITIONS

 

For the purpose of this Plan, capitalized terms shall have the following
meanings:

 

2.01. Award means any one or a combination of Options described in Article VI,
Stock Appreciation Rights described in Article VI, Restricted Stock or
Restricted Stock Units described in Article VII, Performance Awards described in
Article VIII, other stock-based Awards described in Article IX, short-term cash
incentive Awards described in Article X or any other Award made under the terms
of the Plan.

 

2.02. Award Agreement means a written agreement between the Company and a
Participant or a written acknowledgment or other written or electronic
notification from the Company to a Participant specifically setting forth the
terms and conditions, if any, of an Award granted under the Plan.



--------------------------------------------------------------------------------

2.03. Award Period means, with respect to an Award, the period of time, if any,
set forth in the Award Agreement during which specified target performance goals
must be achieved or other conditions set forth in the Award Agreement must be
satisfied.

 

2.04. Beneficiary means an individual, trust or estate who or which, by a
written designation of the Participant filed with the Company, or if no such
written designation is filed, by operation of law, succeeds to the rights and
obligations of the Participant under the Plan and the Award Agreement upon the
Participant’s death.

 

2.05. Board shall have the meaning given to such term in Section 1.02.

 

2.06. Change in Control means, and shall be deemed to have occurred upon the
occurrence of, any one of the following events (unless a different definition of
Change in Control is specified in the Applicable Award Agreement):

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (i) the then Outstanding Common Stock or (ii) the
combined voting power of the then outstanding Company Voting Securities;
provided that, for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company; (ii) any acquisition by the Company; (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company; or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of paragraph (c) of this Section 2.06.

 

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Incumbent Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board; or

 

2



--------------------------------------------------------------------------------

(c) Approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination:

 

(i) All or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Common Stock and Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Common Stock and Company Voting Securities, as
the case may be;

 

(ii) No Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and

 

(iii) At least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or at the
time of the action taken by the Incumbent Board approving such Business
Combination; or

 

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

 

(e) A majority of the Incumbent Board otherwise determines that a Change in
Control shall have occurred.

 

2.07. Code means the Internal Revenue Code of 1986, as amended. References to a
section of the Code shall include that section and any comparable section or
sections of any future legislation that amends, supplements or supersedes said
section.

 

2.08. Committee means the Officers-Directors Compensation Committee (or any
successor thereto) of the Board.

 

2.09. Company means PPG Industries, Inc., a Pennsylvania corporation, and its
successors.

 

3



--------------------------------------------------------------------------------

2.10. Common Stock means, as of any date, the Company’s authorized voting common
stock as of such date.

 

2.11. Company Voting Securities means the combined voting power of all issued
and outstanding voting securities of the Company entitled to vote generally in
the election of directors to the Board.

 

2.12. Date of Grant means the date designated by the Committee as the date as of
which it grants an Award, which shall not be earlier than the date on which the
Committee approves the granting of such Award.

 

2.13. Dividend Equivalent Account means an account established in accordance
with Section 11.08.

 

2.14 Effective Date shall have the meaning given to such term in Section 1.02

 

2.15 Exchange Act means the Securities Exchange Act of 1934, as amended.

 

2.16. Exercise Price means, with respect to a Stock Appreciation Right, the
amount established by the Committee in the Award Agreement which is to be
subtracted from the Fair Market Value on the date of exercise in order to
determine the amount of the payment to be made to the Participant, as further
described in Section 6.02(b).

 

2.17. Fair Market Value means, on any date, the closing sale price of the Common
Stock reported for such date on the New York Stock Exchange Composite Tape or,
if there is no sale on such date, for the nearest preceding date upon which such
a sale took place.

 

2.18. Merger means any merger, reorganization, consolidation, exchange, transfer
of assets or other transaction having similar effect involving the Company.

 

2.19. Options means all options to purchase Common Stock granted under Article
VI of the Plan. All such Options shall be non-qualified stock options that are
not subject to Section 422 of the Code.

 

2.22. Outstanding Common Stock means, at any time, the issued and outstanding
shares of Common Stock.

 

2.23. Participant means a person designated to receive an Award under the Plan
in accordance with Section 5.01.

 

2.24. Performance Awards means Awards granted in accordance with Article VIII.

 

4



--------------------------------------------------------------------------------

2.25. Performance Goals means any one or more of the following: total
shareholder return (stock price plus accumulated dividends), return on capital,
cash flow return on capital, return on equity, pre-tax earnings, after-tax
earnings, earnings growth, operating income, operating profit (earnings from
continuing operations before interest and taxes), earnings per share, revenue
growth, return on investment or working capital, return on shareholders’ equity,
economic value added (the amount, if any, by which net operating profit after
tax exceeds a reference cost of capital), reductions in inventory, inventory
turns and on-time delivery performance, any one of which may be measured with
respect to the Company or any one or more of its Subsidiaries and divisions and
either in absolute terms or as compared to another company or companies, and
quantifiable, objective measures of individual performance relevant to the
particular individual’s job responsibilities.

 

2.26. Plan shall have the meaning given to such term in Section 1.01.

 

2.27. Purchase Price, with respect to Options, shall have the meaning set forth
in Section 6.01(b).

 

2.28. Restricted Stock means Common Stock subject to restrictions imposed in
connection with Awards granted under Article VII.

 

2.29. Restricted Stock Unit means a unit representing the right to receive
Common Stock in the future subject to restrictions imposed in connection with
Awards granted under Article VII.

 

2.30. Rule 16b-3 means Rule 16b-3 promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act, as the same may be amended from
time to time, and any successor rule.

 

2.31. Stock Appreciation Rights means awards granted in accordance with Article
VI.

 

2.32 Subsidiary means a subsidiary of the Company within the meaning of
Section 424(f) of the Code.

 

2.33. Termination of Service means the voluntary or involuntary termination of a
Participant’s service as an employee, director or consultant with the Company or
a Subsidiary for any reason, including death, disability, retirement or as the
result of the divestiture of the Participant’s employer or any similar
transaction in which the Participant’s employer ceases to be the Company or one
of its Subsidiaries. Whether entering military or other government service shall
constitute Termination of Service, or whether and when a Termination of Service
shall occur as a result of disability, shall be determined in each case by the
Committee in its sole discretion.

 

5



--------------------------------------------------------------------------------

ARTICLE III

 

ADMINISTRATION

 

3.01. Committee. The Plan shall be administered by the Committee. The Committee
shall have the sole and final discretionary authority to interpret the Plan, to
establish and modify administrative rules for the Plan, to impose such
conditions and restrictions on Awards as it determines appropriate, and to take
such steps in connection with the Plan and Awards granted hereunder as it may
deem necessary or advisable. The Committee may delegate such of its powers and
authority under the Plan to another committee of the Board and/or a subcommittee
of the Committee, or otherwise, as the Committee deems appropriate. In addition,
the full Board may exercise any of the powers and authority of the Committee
under the Plan. In the event of any delegation of authority by the Committee or
any exercise of authority by the Board, references in the Plan to the Committee
shall be deemed to refer, as appropriate, to the delegate of the Committee or to
the Board. Actions taken by the Committee or its delegate or the Board pursuant
to this Section 3.01 shall comply with Section 16(b) of the Exchange Act, the
performance-based provisions of Section 162(m) of the Code, and the rules and
regulations promulgated under each of such statutory provisions, or the
respective successors to such statutory provisions or rules and regulations, as
in effect from time to time, to the extent applicable.

 

3.02 Indemnification. Each person who is or shall have been a member of the
Board or the Committee, or of any subcommittee or other committee to which
authority was delegated in accordance with the Plan shall be indemnified and
held harmless by the Company against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf;
provided, however, that the foregoing indemnification shall not apply to any
loss, cost, liability, or expense that is a result of his or her own willful
misconduct. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, conferred in a separate agreement
with the Company, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

 

SHARES

 

4.01. Number of Shares Issuable. The total number of shares initially authorized
to be issued under the Plan shall be 10,000,000 shares of Common Stock. No more
than 5,000,000 shares of Common Stock may be issued under the Plan as Awards
under Articles VII, VIII and IX. The foregoing share limits shall be subject to
adjustment in accordance with Section 11.07. The shares to be offered under the
Plan shall be authorized and unissued Common Stock, or issued Common Stock that
shall have been reacquired by the Company and held as treasury stock.

 

4.02. Share Counting.

 

(a) Options. Upon the exercise of any Option, the maximum number of shares of
Common Stock issuable upon exercise of such Option shall be counted against the
number of shares available for future issuance under the Plan, regardless of the
number of shares of Common Stock actually issued by the Company in connection
with such exercise, and any shares of Common Stock withheld by the Company or
actually or deemed delivered by the Participant to cover the Purchase Price or
any applicable withholding taxes in connection with such exercise shall not be
deemed to increase the number of shares remaining available for future issuance
under the Plan.

 

(b) Stock Appreciation Rights. Upon the exercise of any Stock Appreciation
Right, the maximum number of shares of Common Stock subject to such Stock
Appreciation Right (or portion thereof being exercised) shall reduce the number
of shares of Common Stock available for future issuance under the Plan,
regardless of the number of shares of Common Stock actually issued by the
Company in connection with such exercise, and any shares of Common Stock
withheld by the Company or actually or deemed delivered by the Participant to
cover any applicable withholding taxes in connection with such exercise shall
not be deemed to increase the number of shares remaining available for future
issuance under the Plan.

 

(c) Other Awards. In the case of Restricted Stock, Restricted Stock Units and
other Common Stock-denominated Awards that vest and are settled in shares of
Common Stock, the number of shares of Common Stock actually earned and issued by
the Company upon settlement of the Award plus the number shares of Common Stock
withheld by the Company or actually or deemed delivered by the Participant to
cover any applicable withholding taxes in connection with such settlement, shall
reduce the number of shares of Common Stock available for future issuance under
the Plan. Restricted Stock Units and other Common Stock-denominated Awards that
are settled in cash, and any other Awards that are denominated and settled in
cash, shall not reduce the number of shares of Common Stock available for future
issuance under the Plan.

 

7



--------------------------------------------------------------------------------

(d) Deferrals. Any shares of Common Stock that would have been issued upon the
settlement of an Award but for the deferral of such Award in accordance with the
PPG Industries, Inc. Deferred Compensation Plan (as amended from time to time,
the “Deferred Compensation Plan”) or PPG Industries, Inc. Deferred Compensation
Plan for Directors (as amended from time to time, the “Directors’ Deferred
Compensation Plan”), as applicable, shall reduce the number of shares available
for future issuance under the Plan as of the date such Award would otherwise
have been settled, but any Awards or portions thereof payable in cash, whether
at the election of the Participant or otherwise, that are deferred in accordance
with the Deferred Compensation Plan or Directors’ Deferred Compensation Plan, as
applicable, shall not reduce the number of shares available for future issuance
under the Plan.

 

ARTICLE V

 

PARTICIPATION

 

5.01. Eligible Participants. Participants in the Plan shall be such employees,
directors and consultants of the Company and its Subsidiaries as the Committee,
in its sole discretion, may designate from time to time. The Committee’s
designation of a Participant in any year shall not require the Committee to
designate such person to receive Awards in any other year. The designation of a
Participant to receive Awards under one portion of the Plan does not require the
Committee to include such Participant under other portions of the Plan. The
Committee shall consider such factors as it deems pertinent in selecting
Participants and in determining the type and amount of their respective Awards.
Subject to adjustment in accordance with Section 11.07, in any calendar year, no
Participant shall be granted stock-based Awards in respect of more than 400,000
shares of Common Stock under Article VI or more than 200,000 shares of Common
Stock under either Article VII, VIII or IX, or cash-based Awards for more than
$5 million under Article X.

 

ARTICLE VI

 

OPTIONS AND STOCK APPRECIATION RIGHTS

 

6.01. Option Awards.

 

(a) Grant of Options. The Committee may grant, to such Participants as the
Committee may select, Options entitling the Participant to purchase shares of
Common Stock from the Company in such number, at such Purchase Price, and on
such terms and subject to such conditions, not inconsistent with the terms of
this Plan, as may be established by the Committee. The terms of any Option
granted under this Plan shall be set forth in an Award Agreement.

 

8



--------------------------------------------------------------------------------

(b) Purchase Price of Options. The Purchase Price of each share of Common Stock
which may be purchased upon exercise of any Option granted under the Plan shall
be determined by the Committee; provided, however, that in all cases the
Purchase Price shall be equal to or greater than the Fair Market Value on the
Date of Grant of the shares of Common Stock subject to the Option.

 

(c) Designation of Options. All Options granted under the Plan shall be
designated as non-qualified stock options that are not intended to be governed
by Section 422 of the Code. Such designation shall be set forth in the Award
Agreement.

 

6.02. Stock Appreciation Rights.

 

(a) Stock Appreciation Right Awards. The Committee is authorized to grant to any
Participant one or more Stock Appreciation Rights. Such Stock Appreciation
Rights may be granted either independent of or in tandem with Options granted to
the same Participant. Stock Appreciation Rights granted in tandem with Options
may be granted simultaneously with, or subsequent to, the grant to such
Participant of the related Option; provided, however, that: (i) any Option
covering any share of Common Stock shall expire and not be exercisable upon the
exercise of any Stock Appreciation Right with respect to the same share,
(ii) any Stock Appreciation Right covering any share of Common Stock shall
expire and not be exercisable upon the exercise of any related Option with
respect to the same share, and (iii) an Option and Stock Appreciation Right
covering the same share of Common Stock may not be exercised simultaneously.
Upon exercise of a Stock Appreciation Right with respect to a share of Common
Stock, the Participant shall be entitled to receive an amount equal to the
excess, if any, of (A) the Fair Market Value of a share of Common Stock on the
date of exercise over (B) the Exercise Price of such Stock Appreciation Right
established in the Award Agreement, which amount shall be payable as provided in
Section 6.02(c).

 

(b) Exercise Price. The Exercise Price of any Stock Appreciation Right granted
under this Plan shall be determined by the Committee; provided, however, that in
all cases the Exercise Price shall be equal to or greater than the Fair Market
Value on the Date of Grant of the shares of Common Stock subject to the Stock
Appreciation Right; and provided further, however, that in the case of Stock
Appreciation Rights granted in tandem with Options, the Exercise Price shall not
be less than the Purchase Price of the related Option. Upon exercise of Stock
Appreciation Rights granted in tandem with Options, the number of shares
issuable upon exercise of any related Option shall automatically be reduced by
the number of shares of Common Stock represented by the Option or portion
thereof surrendered as a result of the exercise of such Stock Appreciation
Rights.

 

(c) Payment of Incremental Value. Any payment which may become due from the
Company by reason of a Participant’s exercise of a Stock

 

9



--------------------------------------------------------------------------------

Appreciation Right may be paid to the Participant as determined by the Committee
(i) all in cash, (ii) all in Common Stock, or (iii) in any combination of cash
and Common Stock. In the event that all or a portion of the payment is made in
Common Stock, the number of shares of Common Stock delivered in satisfaction of
such payment shall be determined by dividing the amount of such payment or
portion thereof by the Fair Market Value on the Exercise Date. No fractional
share of Common Stock shall be issued to make any payment in respect of Stock
Appreciation Rights; if any fractional share would be issuable, the combination
of cash and Common Stock payable to the Participant shall be adjusted as
directed by the Committee to avoid the issuance of any fractional share.

 

6.03. Terms of Options and Stock Appreciation Rights.

 

(a) Conditions on Exercise. An Award Agreement with respect to Options and/or
Stock Appreciation Rights may contain such waiting periods, exercise dates and
conditions or restrictions on exercise, whether based on performance standards,
periods of service, retention by the Participant of ownership of specified
shares of Common Stock or other criteria, as may be determined by the Committee.

 

(b) Duration of Options and Stock Appreciation Rights. Options and Stock
Appreciation Rights shall terminate upon the first to occur of the following
events:

 

(i) Expiration of the Option or Stock Appreciation Right as provided in the
Award Agreement; or

 

(ii) Termination of the Award in the event of a Participant’s Termination of
Service as provided in the Award Agreement; or

 

(iii) Ten years from the Date of Grant; or

 

(iv) Solely in the case of a Stock Appreciation Right granted in tandem with an
Option, upon the expiration of the related Option.

 

(c) Acceleration or Extension of Exercise Time. The Committee, in its sole
discretion, but subject to compliance with any applicable provisions of
Section 409A of the Code, shall have the right (but shall not be obligated),
exercisable on or at any time after the Date of Grant, to permit the exercise of
an Option or Stock Appreciation Right (i) prior to the time such Option or Stock
Appreciation Right would become exercisable under the terms of the Award
Agreement or (ii) after the termination or expiration of the Option or Stock
Appreciation Right under the terms of the Award Agreement.

 

10



--------------------------------------------------------------------------------

(d) Rights as a Shareholder. A Participant shall have no rights as a shareholder
with respect to Common Stock covered by any Options or Stock Appreciation Rights
until such Participant shall have become the owner of record of any such shares,
and no adjustment shall be made for dividends in cash or other property or
distributions or other rights with respect to any such Common Stock for which
the record date is prior to the date on which such Participant shall have become
the owner of record of any such shares; provided, however, that Participants are
entitled to share adjustments to reflect capital changes under Section 11.07.

 

6.04. Exercise Procedures. Each Option and Stock Appreciation Right granted
under the Plan shall be exercised prior to the close of business on the
expiration date of the Option or Stock Appreciation Right by such method as
provided in the Award Agreement or such other method as the Committee may
establish or approve from time to time. The Purchase Price of shares purchased
upon exercise of an Option granted under the Plan shall be paid by the
Participant in cash or by any other method approved by the Committee or as
otherwise set forth in the applicable Award Agreement.

 

6.05. Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all Options and
Stock Appreciation Rights outstanding on the date of such Change in Control
shall become immediately and fully exercisable. The provisions of this
Section 6.05 shall not be applicable to any Options or Stock Appreciation Rights
granted to a Participant if any Change in Control results from such
Participant’s beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of Common Stock or Company Voting Securities.

 

ARTICLE VII

 

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

7.01 Award of Restricted Stock and Restricted Stock Units. The Committee may
grant to any Participant an Award of Restricted Stock consisting of a specified
number of shares of Common Stock issued to the Participant subject to such
terms, conditions and forfeiture and transfer restrictions, whether based on
performance standards, periods of service, retention by the Participant of
ownership of specified shares of Common Stock or other criteria, as the
Committee shall establish. The Committee may also grant Restricted Stock Units
representing the right to receive shares of Common Stock in the future subject
to such terms, conditions and restrictions, whether based on performance
standards, periods of service, retention by the Participant of ownership of
specified shares of Common Stock or other criteria, as the Committee shall
establish. With respect to performance-based Awards of Restricted Stock or
Restricted Stock Units intended to qualify as “performance-based” compensation
for purposes of Section 162(m) of the Code, performance targets will consist of

 

11



--------------------------------------------------------------------------------

specified levels of one or more of the Performance Goals. The terms of any
Restricted Stock and Restricted Stock Unit Awards granted under this Plan shall
be set forth in an Award Agreement which shall contain provisions determined by
the Committee and not inconsistent with this Plan.

 

7.02 Restricted Stock.

 

(a) Issuance of Restricted Stock. As soon as practicable after the Date of Grant
of an Award of Restricted Stock by the Committee, the Company shall cause to be
transferred on the books of the Company shares of Common Stock, registered on
behalf of the Participant, evidencing the Restricted Stock covered by the Award.
All shares of Common Stock covered by Awards under this Article VII shall be
subject to the restrictions, terms and conditions contained in the Plan and the
applicable Award Agreement in respect of any such Awards. Until the lapse or
release of all restrictions applicable to an Award of Restricted Stock, any
share certificates representing such Restricted Stock may be held in custody by
the Company, its designee, or, if the certificates bear a restrictive legend, by
the Participant. Upon the lapse or release of all restrictions with respect to
an Award as described in Section 7.02(d), one or more share certificates,
registered in the name of the Participant, for an appropriate number of shares
as provided in Section 7.02(d), free of any restrictions set forth in the Plan
and the related Award Agreement shall be delivered to the Participant.

 

(b) Shareholder Rights. Beginning on the Date of Grant of a Restricted Stock
Award, and except as otherwise provided in the applicable Award Agreement, the
Participant shall become a shareholder of the Company with respect to all shares
subject to the Award Agreement and shall have all of the rights of a
shareholder, including, but not limited to, the right to vote such shares and
the right to receive dividends; provided, however, that any shares of Common
Stock distributed as a dividend or otherwise with respect to any Restricted
Stock as to which the restrictions have not yet lapsed, shall be subject to the
same restrictions as such Restricted Stock and held or restricted as provided in
Section 7.02(a).

 

(c) Restriction on Transferability. Restricted Stock may not be assigned or
transferred (other than by will or the laws of descent and distribution or to an
inter vivos trust with respect to which the Participant is treated as the owner
under Sections 671 through 677 of the Code), pledged or sold prior to the lapse
of the restrictions applicable thereto.

 

(d) Delivery of Shares Upon Vesting. Upon expiration or earlier termination of
the forfeiture period without a forfeiture and the satisfaction of or release
from any other conditions prescribed by the Committee, or at such earlier time
as provided under the provisions of Section 7.02(f) or Section 7.04, the
restrictions applicable to the Restricted Stock shall lapse. As promptly as

 

12



--------------------------------------------------------------------------------

administratively feasible thereafter, subject to the requirements of
Section 11.05, the Company shall deliver to the Participant or, in case of the
Participant’s death, to the Participant’s Beneficiary, one or more share
certificates for the appropriate number of shares of Common Stock, free of all
such restrictions, except for any restrictions that may be imposed by law.

 

(e) Forfeiture of Restricted Stock. Subject to Sections 7.02(f) and 7.04,
Restricted Stock shall be forfeited and returned to the Company and all rights
of the Participant with respect to such Restricted Stock shall terminate unless
the Participant continues in the service of the Company or a Subsidiary until
the expiration of the forfeiture period for such Restricted Stock and satisfies
any and all other conditions set forth in the Award Agreement. The Committee
shall determine the forfeiture period (which may, but need not, lapse in
installments) and any other terms and conditions applicable with respect to any
Restricted Stock Award.

 

(f) Waiver of Forfeiture Period. Notwithstanding anything contained in this
Article VII to the contrary, the Committee may, in its sole discretion, waive
the forfeiture period and any other conditions set forth in any Award Agreement
under appropriate circumstances (including the death, disability or retirement
of the Participant or a material change in circumstances arising after the date
of an Award) and subject to such terms and conditions (including forfeiture of a
proportionate number of shares of Restricted Stock constituting an Award) as the
Committee shall deem appropriate.

 

7.03 Restricted Stock Units.

 

(a) Settlement of Restricted Stock Units. Payments shall be made to Participants
with respect to their Restricted Stock Units as soon as practicable after the
Committee has determined that the terms and conditions applicable to such Award
have been satisfied or at a later date if distribution has been deferred.
Payments to Participants with respect to Restricted Stock Units shall be made in
the form of Common Stock, or cash or a combination of both, as the Committee may
determine. The amount of any cash to be paid in lieu of Common Stock shall be
determined on the basis of the Fair Market Value of the Common Stock on the date
any such payment is processed. As to shares of Common Stock which constitute all
or any part of such payment, the Committee may impose such restrictions
concerning their transferability and/or their forfeiture as may be provided in
the applicable Award Agreement or as the Committee may otherwise determine,
provided such determination is made on or before the date certificates for such
shares are first delivered to the applicable Participant.

 

(b) Shareholder Rights. Until the lapse or release of all restrictions
applicable to an Award of Restricted Stock Units, no shares of Common Stock
shall be issued in respect of such Awards and no Participant shall have any
rights as a shareholder of the Company with respect to the shares of Common
Stock covered by such Award of Restricted Stock Units.

 

13



--------------------------------------------------------------------------------

(c) Waiver of Forfeiture Period. Notwithstanding anything contained in this
Section 7.03 to the contrary, the Committee may, in its sole discretion, waive
the forfeiture period and any other conditions set forth in any Award Agreement
under appropriate circumstances (including the death, disability or retirement
of the Participant or a material change in circumstances arising after the date
of an Award) and subject to such terms and conditions (including forfeiture of a
proportionate number of shares issuable upon settlement of the Restricted Stock
Units constituting an Award) as the Committee shall deem appropriate.

 

(d) Dividend Equivalents. For any Restricted Stock Unit granted under the Plan,
the Committee shall have the discretion, upon the Date of Grant or thereafter,
to establish a Dividend Equivalent Account with respect to the Restricted Stock
Unit, in accordance with Section 11.08.

 

(e) Deferral of Payment. If approved by the Committee and set forth in the
applicable Award Agreement, a Participant may elect to defer the amount payable
with respect to the Participant’s Restricted Stock Units in accordance with the
Deferred Compensation Plan or Directors’ Deferred Compensation Plan, as
applicable.

 

7.04 Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all
restrictions applicable to Restricted Stock and Restricted Stock Unit Awards
shall terminate fully and the Participant shall immediately have the right to
the delivery in accordance with Section 7.02(d) of a share certificate or
certificates evidencing a number of shares of Common Stock equal to the full
number of shares subject to each such Award (in the case of Restricted Stock) or
payment in accordance with Section 7.03(a) of a number of shares of Common Stock
determined by the Committee, in its discretion, but, in the case of a
performance-based or other contingent Award, in no event less than the number of
shares payable at the “target” level for each such Award (in the case of
Restricted Stock Units).

 

ARTICLE VIII

 

PERFORMANCE AWARDS

 

8.01. Performance Awards.

 

(a) Award Periods and Calculations of Potential Incentive Amounts. The Committee
may grant Performance Awards to Participants. A Performance Award shall consist
of the right to receive a payment (measured by the Fair Market Value of a
specified number of shares of Common Stock, increases in such Fair Market Value
during the Award Period and/or a fixed cash

 

14



--------------------------------------------------------------------------------

amount) contingent upon the extent to which certain predetermined performance
targets have been met during an Award Period. The Award Period shall be two or
more fiscal or calendar years as determined by the Committee. The Committee, in
its discretion and under such terms as it deems appropriate, may permit
Participants to receive Performance Awards after an Award Period has commenced.

 

(b) Performance Targets. The performance targets may include such goals related
to the performance of the Company or, where relevant, any one or more of its
Subsidiaries or divisions and/or the performance of a Participant as may be
established by the Committee in its discretion. In the case of Performance
Awards that are intended to qualify as “performance-based” compensation for
purposes of Section 162(m) of the Code, the targets will be limited to specified
levels of one or more of the Performance Goals. The performance targets
established by the Committee may vary for different Award Periods and need not
be the same for each Participant receiving a Performance Award in an Award
Period. Except to the extent inconsistent with the performance-based
compensation exception under Section 162(m) of the Code, in the case of
Performance Awards granted to employees to whom such section is applicable, the
Committee, in its discretion, but only under extraordinary circumstances as
determined by the Committee, may change any prior determination of performance
targets for any Award Period at any time prior to the final determination of the
Award when events or transactions occur to cause the performance targets to be
an inappropriate measure of achievement.

 

(c) Earning Performance Awards. The Committee, at or as soon as practicable
after the Date of Grant, shall prescribe a formula to determine the percentage
of the Performance Award to be earned based upon the degree of attainment of the
applicable performance targets.

 

(d) Payment of Earned Performance Awards. Subject to the requirements of
Section 11.05, payments of earned Performance Awards shall be made in cash or
Common Stock, or a combination of cash and Common Stock, in the discretion of
the Committee. The Committee, in its sole discretion, may define, and set forth
in the applicable Award Agreement, such terms and conditions with respect to the
payment of earned Performance Awards as it may deem desirable.

 

(e) Dividend Equivalents. For any Performance Award granted under the Plan, the
Committee shall have the discretion, upon the Date of Grant or thereafter, to
establish a Dividend Equivalent Account with respect to the Performance Award,
in accordance with Section 11.08.

 

(f) Deferral of Payment. If approved by the Committee and set forth in the
applicable Award Agreement, a Participant may elect to defer the amount payable
with respect to the Participant’s Performance Award in accordance with the
Deferred Compensation Plan or Directors’ Deferred Compensation Plan, as
applicable.

 

15



--------------------------------------------------------------------------------

8.02. Termination of Service. In the event of a Participant’s Termination of
Service during an Award Period, the Participant’s Performance Awards shall be
forfeited except as may otherwise be provided in the applicable Award Agreement.

 

8.03. Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all Performance
Awards for all Award Periods shall immediately become fully vested and payable
to all Participants and Participants shall be paid in accordance with
Section 8.01(d), within 30 days after such Change in Control, a number of shares
determined by the Committee, in its discretion, but in no event less than the
number of shares payable at the “target” level.

 

ARTICLE IX

 

OTHER STOCK-BASED AWARDS

 

9.01. Grant of Other Stock-Based Awards. Other stock-based awards, consisting of
stock purchase rights, Awards of Common Stock, or Awards valued in whole or in
part by reference to, or otherwise based on, Common Stock, may be granted either
alone or in addition to or in conjunction with other Awards under the Plan.
Subject to the provisions of the Plan, the Committee shall have sole and
complete authority and discretion to determine the persons to whom and the time
or times at which such Awards shall be made, the number of shares of Common
Stock to be granted pursuant to such Awards, and all other conditions of the
Awards. Any such Award may be confirmed by an Award Agreement executed by the
Committee and the Participant, which Award Agreement shall contain such
provisions as the Committee determines to be necessary or appropriate to carry
out the intent of this Plan with respect to such Award.

 

9.02. Terms of Other Stock-Based Awards. In addition to the terms and conditions
specified in the Award Agreement, Awards made pursuant to this Article IX shall
be subject to the following:

 

(a) Any Common Stock subject to Awards made under this Article IX may not be
sold, assigned, transferred, pledged or otherwise encumbered prior to the date
on which the shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses;

 

(b) For any such Award, the Committee shall have the discretion, upon the Date
of Grant or thereafter, to establish a related Dividend Equivalent Account, in
accordance with Section 11.08;

 

16



--------------------------------------------------------------------------------

(c) Any Award Agreement with respect to any Award shall contain provisions
dealing with the disposition of such Award in the event of a Termination of
Service prior to the exercise, realization or payment of such Award, whether
such termination occurs because of retirement, disability, death or other
reason, with such provisions to take account of the specific nature and purpose
of the Award; and

 

(d) If approved by the Committee and set forth in any applicable Award
Agreement, a Participant may elect to defer the amount payable to the
Participant Award under this Article IX in accordance with the Deferred
Compensation Plan or Directors’ Deferred Compensation Plan, as applicable.

 

ARTICLE X

 

SHORT-TERM CASH INCENTIVE AWARDS

 

10.01. Eligibility. Executive officers of the Company who are from time to time
determined by the Committee to be “covered employees” for purposes of
Section 162(m) of the Code will be eligible to receive short-term cash incentive
awards under this Article X.

 

10.02. Awards.

 

(a) Performance Targets. The Committee shall, for each Award under this Article
X, establish objective performance targets based on specified levels of one or
more of the Performance Goals. Such performance targets shall be established by
the Committee on a timely basis to ensure that the targets are considered
“preestablished” for purposes of Section 162(m) of the Code.

 

(b) Amounts of Awards. In conjunction with the establishment of performance
targets for a fiscal year, the Committee shall adopt an objective formula (on
the basis of percentages of Participants’ salaries, shares in a bonus pool or
otherwise) for computing the respective amounts payable under the Plan to
Participants if and to the extent that the performance targets are attained.
Such formula shall comply with the requirements applicable to performance-based
compensation plans under Section 162(m) of the Code and, to the extent based on
percentages of a bonus pool, such percentages shall not exceed 100% in the
aggregate.

 

(c) Payment of Awards. Awards will be payable to Participants in cash each year
upon prior written certification by the Committee of attainment of the specified
performance targets for the preceding fiscal year; provided, however, that the
Committee, in its discretion, may determine that all or any part of an Award
under this Article X shall be converted into and paid in the form of
unrestricted shares of Common Stock, using for such purpose such conversion
methodology as the Committee shall approve.

 

17



--------------------------------------------------------------------------------

(d) Negative Discretion. Notwithstanding the attainment by the Company of the
specified performance targets, the Committee shall have the discretion, which
need not be exercised uniformly among the Participants, to reduce or eliminate
the Award that would be otherwise paid.

 

(e) Guidelines. The Committee may adopt from time to time written policies for
its implementation of this Article X. Such guidelines shall reflect the
intention of the Company that all payments hereunder qualify as
performance-based compensation under Section 162(m) of the Code.

 

(f) Non-Exclusive Arrangement. The adoption and operation of this Article X
shall not preclude the Board or the Committee from approving other short-term
incentive compensation arrangements for the benefit of individuals who are
Participants hereunder as the Board or Committee, as the case may be, deems
appropriate and in the best interests of the Company.

 

(g) Deferral of Payment. If approved by the Committee and set forth in the
applicable Award Agreement, a Participant may elect to defer the amount payable
to the Participant in respect of an Award under this Article X in accordance
with the Deferred Compensation Plan.

 

ARTICLE XI

 

TERMS APPLICABLE GENERALLY TO AWARDS

GRANTED UNDER THE PLAN

 

11.01. Plan Provisions Control Award Terms. The terms of the Plan shall govern
all Awards granted under the Plan, and in no event shall the Committee have the
power to grant any Award under the Plan which is contrary to any of the
provisions of the Plan. In the event any provision of any Award granted under
the Plan shall conflict with any term in the Plan as constituted on the Date of
Grant of such Award, the term in the Plan as constituted on the Date of Grant of
such Award shall control.

 

11.02. Award Agreement. No person shall have any rights under any Award granted
under the Plan unless and until the Company and the Participant to whom such
Award shall have been granted shall have executed and delivered an Award
Agreement or the Participant to whom such Award shall have been granted shall
have received a written or electronic Award acknowledgement or other
notification authorized by the Committee and expressly granting the Award to
such Participant and containing such provisions setting forth the terms of the
Award as the Committee shall determine.

 

11.03. Modification of Award After Grant. Except as provided in Section 11.07,
no Award granted under the Plan to a Participant may be modified (unless such
modification does not materially decrease the value of the Award) after the Date
of Grant except by the express written agreement of the Company and the
Participant, provided, however, that any such change (a) shall not be
inconsistent with the terms of the Plan and (b) shall be approved by the
Committee.

 

18



--------------------------------------------------------------------------------

11.04. Limitation on Transfer. Except as provided in Section 7.02(c) in the case
of Restricted Stock, a Participant’s rights and interest under the Plan may not
be assigned or transferred other than by will or the laws of descent and
distribution, and during the lifetime of a Participant, only the Participant
personally (or the Participant’s personal representative) may exercise rights
under the Plan. The Participant’s Beneficiary may exercise the Participant’s
rights to the extent they are exercisable under the Plan following the death of
the Participant. Notwithstanding the foregoing, the Committee may grant Options
that are transferable, without payment of consideration by the Participant, to
immediate family members of the Participant or to trusts or partnerships for
such family members, and the Committee may also amend outstanding Options to
provide for such transferability.

 

11.05. Taxes. Subject to compliance with all applicable legal requirements, the
Company shall be entitled to withhold (or secure payment from the Participant in
lieu of withholding) the amount of any withholding or other tax required by law
to be withheld or paid by the Company with respect to any amount payable and/or
shares issuable under such Participant’s Award, and the Company may defer
payment or issuance of the cash or shares upon exercise or settlement of an
Award unless indemnified to its satisfaction against any liability for any such
tax. The amount of such withholding or tax payment shall be determined by the
Company and, in the Company’s sole discretion, such withholding obligation shall
be satisfied by (i) having the Company withhold from such Award that number of
shares of Common Stock, rounded up to the next whole share, whose aggregate Fair
Market Value on the date such shares are withheld equals the amount of
withholding taxes due, (ii) by direct payment by the Participant to the Company
in cash of the amount of any taxes required to be withheld with respect to such
Award or (iii) by a combination of (i) and (ii).

 

11.06. Surrender of Awards. Any Award granted under the Plan may be surrendered
to the Company for cancellation on such terms as agreed upon by the Committee
and the Participant. With the consent of the Participant, the Committee may
substitute a new Award under this Plan in connection with the surrender by the
Participant of an equity compensation award previously granted under this Plan
or any other plan sponsored by the Company; provided, however, that no such
substitution shall be permitted without the approval of the Company’s
shareholders if such approval is required by the rules of any applicable stock
exchange.

 

11.07. Adjustments to Reflect Capital Changes.

 

(a) Recapitalization. The number and kind of shares subject to outstanding
Awards, the Purchase Price or Exercise Price for such shares, the number and
kind of shares available for future issuance under the Plan and the

 

19



--------------------------------------------------------------------------------

maximum number of shares in respect of which Awards can be made to any
Participant in any calendar year shall be appropriately adjusted to reflect any
stock dividend, stock split, combination or exchange of shares, merger,
consolidation or other change in capitalization with a similar substantive
effect upon the Plan or the Awards granted under the Plan. The maximum number of
shares in respect of which Awards can be made to any Participant in any calendar
year shall be proportionately adjusted to reflect any other event that results
in an increase in the number of issued and outstanding shares of Common Stock.
The Committee shall have the power and sole discretion to determine the amount
of the adjustment to be made in each case under this Section 11.07(a).

 

(b) Merger. In the event of a Merger in which the Company is not the surviving
corporation, the surviving, continuing, successor, or purchasing corporation, as
the case may be (the “Acquiring Corporation”), shall, at least ten business days
prior to the consummation of such Merger, either (i) agree with the Company in
writing to assume the Company’s rights and obligations in respect of Awards
outstanding immediately prior to the consummation of such Merger or (ii) grant
substantially equivalent awards in respect of the Acquiring Corporation’s voting
common stock for such outstanding Awards on terms and conditions substantially
similar to and no less favorable to each Participant than the terms and
conditions of such outstanding Awards. In the event the Acquiring Corporation
fails to comply with this Section 11.07(b), the Board shall provide that any
unexercisable and/or unvested portion of the outstanding Awards shall be
immediately exercisable and vested as of a date prior to such Merger, as the
Board so determines. The exercise and/or vesting of any Award that was
permissible solely by reason of this Section 11.07(b) may be conditioned upon
the consummation of the Merger in the Board’s discretion. Any Options which are
neither assumed by the Acquiring Corporation nor exercised as of the date of the
Merger shall terminate effective as of the effective date of the Merger.

 

(c) Options to Purchase Shares or Stock of Acquired Companies. After any Merger
in which the Company or a Subsidiary shall be a surviving corporation, the
Committee may grant substituted options under the provisions of the Plan, and in
accordance with applicable law, replacing old options granted under a plan of
another party to the Merger whose shares or stock subject to the old options may
no longer be issued following the Merger. The foregoing adjustments and manner
of application of the foregoing provisions shall be determined by the Committee
in its sole discretion. Any such adjustments may provide for the elimination of
any fractional shares which might otherwise become subject to any Options.

 

11.08. Dividend Equivalents. For any Award granted under Sections VII, VIII or
IX of the Plan, the Committee shall have the discretion, upon the Date of Grant
or thereafter, to establish a Dividend Equivalent Account with respect to the
Award, and the applicable Award Agreement or an amendment thereto shall

 

20



--------------------------------------------------------------------------------

confirm such establishment. If a Dividend Equivalent Account is established, the
following terms shall apply:

 

(a) Terms and Conditions. Dividend Equivalent Accounts shall be subject to such
terms and conditions as the Committee shall determine and as shall be set forth
in the applicable Award Agreement. Such terms and conditions may include,
without limitation, for the Participant’s Account to be credited as of the
record date of each cash dividend on the Common Stock with an amount equal to
the cash dividends which would be paid with respect to the number of shares of
Common Stock then covered by the related Award if such shares of Common Stock
had been owned of record by the Participant on such record date and for such
dividend credits to be transferred to and administered in accordance with the
Deferred Compensation Plan or Directors’ Deferred Compensation Plan, as
applicable.

 

(b) Unfunded Obligation. Dividend Equivalent Accounts shall be established and
maintained only on the books and records of the Company and no assets or funds
of the Company shall be set aside, placed in trust, removed from the claims of
the Company’s general creditors, or otherwise made available until such amounts
are actually payable as provided hereunder.

 

11.09 No Right to Continued Service. No person shall have any claim of right to
be granted an Award under this Plan. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the service of the Company or any of its Subsidiaries.

 

11.10. Awards Not Includable for Benefit Purposes. Payments received by a
Participant pursuant to the provisions of the Plan shall not be included in the
determination of benefits under any pension, group insurance or other benefit
plan applicable to the Participant which is maintained by the Company or any of
its Subsidiaries, except as may be provided under the terms of such plans or
determined by the Board.

 

11.11. Governing Law. All determinations made and actions taken pursuant to the
Plan shall be governed by the laws of the Commonwealth of Pennsylvania, other
than the conflict of laws provisions thereof.

 

11.12. No Strict Construction. No rule of strict construction shall be implied
against the Company, the Committee, or any other person in the interpretation of
any of the terms of the Plan, any Award granted under the Plan or any rule or
procedure established by the Committee.

 

11.13. Compliance with Rule 16b-3 and Section 409A. It is intended that, unless
the Committee determines otherwise, Awards under the Plan be eligible for
exemption under Rule 16b-3. The Board is authorized to amend the Plan and to
make any such modifications to Award Agreements to comply with Rule 16b-3, as it
may be amended from time to time, and to make any other such

 

21



--------------------------------------------------------------------------------

amendments or modifications as it deems necessary or appropriate to better
accomplish the purposes of the Plan in light of any amendments made to Rule
16b-3. It is further intended that Awards under the Plan shall either be exempt
from or compliant with Section 409A of the Code. The Board is authorized to
amend the Plan and to make any such modifications to Award Agreements as the
Board may deem necessary or appropriate to secure exemption from or compliance
with Section 409A of the Code.

 

11.14. Captions. The captions (i.e., all Section headings) used in the Plan are
for convenience only, do not constitute a part of the Plan, and shall not be
deemed to limit, characterize or affect in any way any provisions of the Plan,
and all provisions of the Plan shall be construed as if no captions have been
used in the Plan.

 

11.15. Severability. Whenever possible, each provision in the Plan and every
Award at any time granted under the Plan shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of the Plan
or any Award at any time granted under the Plan shall be held to be prohibited
by or invalid under applicable law, then (a) such provision shall be deemed
amended to accomplish the objectives of the provision as originally written to
the fullest extent permitted by law and (b) all other provisions of the Plan and
every other Award at any time granted under the Plan shall remain in full force
and effect.

 

11.16. Amendment and Termination.

 

(a) Amendment. The Board or the Committee shall have complete power and
authority to amend the Plan at any time; provided, however, that neither the
Board nor the Committee shall, without the requisite approval of shareholders of
the Company, make any amendment which requires shareholder approval under the
Code or under any other applicable law or rule of any stock exchange which lists
Common Stock or Company Voting Securities. No termination or amendment of the
Plan may, without the consent of the Participant to whom any Award shall
theretofore have been granted under the Plan, adversely affect the right of such
individual under such Award. Other than any such actions as may be taken
pursuant to Section 11.07, none of the following actions shall be taken without
the prior approval of the shareholders of the Company: (i) the reduction of the
Purchase Price of an Option or the Exercise Price of a Stock Appreciation Right,
(ii) the cancellation of an outstanding Option or Stock Appreciation Right and
in connection with such cancellation the grant of a new Option or Stock
Appreciation Right at a lower Purchase Price or Exercise Price or (iii) the
acquisition by the Company of outstanding Options or Stock Appreciation Rights
in exchange for cash or the issuance of Restricted Stock or any other type of
Award.

 

(b) Termination. The Board shall have the right and the power to terminate the
Plan at any time. No Award shall be granted under the Plan after

 

22



--------------------------------------------------------------------------------

the termination of the Plan, but the termination of the Plan shall not have any
other effect and any Award outstanding at the time of the termination of the
Plan may be exercised after termination of the Plan at any time prior to the
expiration date of such Award to the same extent such Award would have been
exercisable had the Plan not terminated.

 

11.17. Foreign Qualified Awards. Awards under the Plan may be granted to such
employees, directors and consultants of the Company and its Subsidiaries
residing in foreign jurisdictions as the Committee in its sole discretion may
determine from time to time. The Committee may adopt such supplements to the
Plan as may be necessary or appropriate to comply with the applicable laws of
such foreign jurisdictions and to afford Participants favorable treatment under
such laws; provided, however, that no Award shall be granted under any such
supplement with terms or conditions inconsistent with the provision set forth in
the Plan.

 

11.18. Adjustment of Performance Goals and Targets. Notwithstanding any
provision of the Plan to the contrary, the Committee shall have the authority to
adjust any Performance Goal, performance target or other performance-based
criteria established with respect to any Award under the Plan if circumstances
occur (including, but not limited to, unusual or nonrecurring events, changes in
tax laws or accounting principles or practices or changed business or economic
conditions) that cause any such Performance Goal, performance target or
performance-based criteria to be inappropriate in the judgment of the Committee;
provided, that with respect to any Award that is intended to qualify for the
“performance-based compensation” exception under Section 162(m) of the Code and
the regulations thereunder, any adjustment by the Committee shall be consistent
with the requirements of Section 162(m) and the regulations thereunder.

 

23